George, C. J.,
delivered the opinion of the court.
In addition to the errors of fact for which the decree is reversed, it is urged that the allowance of two hundred dollars to the commissioner for stating the account is excessive. We interfere with great reluctance with the action of the Chancellor in making allowances of this character, and probably would not feel justified in reversing for this alone. But we have carefully considered the objection, and are of opinion that one-half that amount would have been a liberal allowance for the service of stating the account, the commissioner having received the regular fees for taking the depositions. While it is proper that officers of court discharging duties of this kind, under the special direction of the court, should receive a fair compensation for their work; yet it should be borne in mind that in the allowance for such services there is no place for liberality or generosity. Suitors are taxed high enough when they are charged with the statutory fees ; or, in cases like this, where they are made to pay the fair and reasonable value of the work done.

Decree reversed.